Kinne, C. J.-
Under our view of this case we need consider but one. question made, and that is, whether facts constituting an estoppel as against T. K. Scott-horn, the plaintiffs’ grantor, have been established. If such facts are proven, then plaintiffs have no interest in this land, regardless of the prior adjudication pleaded, or of the alleged acceptance by said Scott-horn under the will of his former wife. While the evidence is conflicting, still we think the district court might well find, from the evidence, as plaintiffs claim it in fact did, that T. K. Scotthorn had, by his acts, estopped himself from claiming any interest in the land. We do not, in such cases, enter into an *87elaborate discussion of the evidence upon which our conclusions are based. The evidence satisfies us that the defendant, Gardner, when he purchased the interest of Robert Scotthorn, the son, in this land, did so at the instance and request of the father, T. K. Scott-horn, and that before said purchase was completed, T. K. Scotthorn expressly disclaimed having any interest in the land. While it is true that Gardner had been advised that, under the terms of the will, said Scotthorn had no interest in the land, and so believed, still we think the facts were such as to authorize the purchaser to rely upon Scotthorn’s statement, and that he did so. Scotthorn’s acts, immediately following the transfer, in delivering up possession of the property, tend to support defendants’ claim. Furthermore, it appears that Scotthorn himself was to receive a part of the purchase money which was paid by Gardner for his son, Robert’s, interest in the land. From the evidence it appears that Gardner made the purchase of Robert’s interest in reliance upon the statements of T. K. Scotthorn that he had no interest in the land. That he made such statements we have no doubt, and he ought not now to be permitted to say that he did not, to the prejudice of Gardner, who purchased in reliance thereon. The decree below is affirmed.